[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1520

                        UNITED STATES,

                          Appellee,

                              v.

                   JESUS MIRANDA-GONZALEZ,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]


                            Before

                    Selya, Lynch and Lipez,
                        Circuit Judges.




     Jesus Miranda-Gonzalez on brief pro se.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Nelson Perez-
Sosa, Assistant United States Attorney, on brief for appellee.




                      December 21, 2000
          Per   Curiam.     Pro    se     appellant   Jesus    Miranda-

Gonzalez appeals a district court order that denied his

motion for reconsideration of an order that denied his

motion to vacate    a $5000 fine that appellant must pay as a

sanction for distributing cocaine.          See Miranda-Gonzalez v.

United States, 181 F.3d 164, 165 (1 st Cir. 1999).               Having

thoroughly reviewed the record and the parties' briefs on

appeal,   we    conclude   that     the    district    court    lacked

jurisdiction to consider appellant's motions.            Contrary to

appellant's contentions on appeal, 18 U.S.C. § 3742 provided

no basis for jurisdiction, for this statute only authorizes

review of a sentence on direct appeal.          Appellant failed to

take such an appeal following his 1993 conviction, and he

cannot attack his sentence under 18 U.S.C. § 3742 at this

late stage.     Similarly, neither 28 U.S.C. § 2255 nor 18

U.S.C. § 3573 provide an avenue for relief.               See, e.g.,

United States v. Merric, 166 F.3d 406, 412 (1st Cir. 1999);

Smullen v. United States, 94 F.3d 20, 25-26 (1st Cir. 1996);

United States v. Linker, 920 F.2d 1, 1-2 (7 th Cir. 1990);

United States v. Michaud, 901 F.2d 5, 7 (1st Cir. 1990).            And

since appellant committed the underlying drug offense long

after November 1, 1987, he may not seek to revise his



                                  -2-
sentence under the former Fed. R. Crim. P. 35.   The present

version of this rule also provides appellant no relief.

         In view of the foregoing, the district court's

order denying appellant's motion for reconsideration is

vacated and the court is directed to dismiss the motion for

lack of jurisdiction.   See Local Rule 27(c).




                            -3-